J-S31039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JIMMY LEE WILSON                           :
                                               :
                       Appellant               :   No. 363 EDA 2022

            Appeal from the PCRA Order Entered December 30, 2021
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0003317-2013


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         FILED OCTOBER 17, 2022

        Appellant Jimmy Lee Wilson appeals from the order of the Court of

Common Pleas of Bucks County denying his first petition pursuant to the Post-

Conviction Relief Act (PCRA).1 Appellant raises two allegations of ineffective

assistance of his trial counsel. After careful review, we affirm.

        This Court summarized the factual background of this case on direct

appeal:

        This matter arises from a home invasion that occurred in
        Levittown, Bucks County. [Appellant] planned to burglarize the
        home of Thomas and Kecia Hall because he believed there would
        be a significant amount of cash in the house due to Mr. Hall's
        involvement in football pools. [Appellant] convinced his co-
        conspirator, Kalyn Walker (Walker), to help him execute the
        robbery. Prior to this, Walker did not know anything about the Hall
        family, except for a familiarity with Mr. Hall's identity. During trial,
        it was discovered that [Appellant’s] father and Mrs. Hall were
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S31039-22


     distant cousins and that [Appellant] had been to the Halls' home
     for family barbeques.

     On the night of Saturday, February 23, 2013, Walker picked up
     [Appellant] in his white Crown Victoria. [Appellant] gave Walker a
     black drawstring bag containing rope as well as .45 semi-
     automatic pistol. Upon arriving at the Hall residence, [Appellant]
     and Walker parked down the street. Walker entered the residence
     while [Appellant] waited in the car.

     Meanwhile, Turquoise Hall, the Halls' then seventeen year-old
     daughter, was home alone. Around 10:30 p.m., Turquoise heard
     a knock at the front door. When she opened the door she saw
     Walker, who was dressed in black and was wearing a black half-
     mask while holding a gun. Walker told Turquoise not to scream
     and that it was “OK.” As Turquoise backed up, Walker entered the
     residence.

     Once inside, Walker instructed Turquoise to show him her parents'
     bedroom. Walker proceeded to search the bedroom, but was
     unsuccessful in finding any money. Shortly thereafter, Mr. and
     Mrs. Hall returned home. Walker instructed Turquoise to act
     normally while Walker hid in the kitchen.

     The Halls entered their home and proceeded to walk into the
     kitchen, where Walker was hiding. Upon encountering each other,
     Walker pointed his gun at Mrs. Hall, told her to get on the floor,
     and demanded that everyone empty their pockets. Walker then
     ordered Mrs. Hall to bind Turquoise's hands and then had Mr. Hall
     bind Mrs. Hall's hands with the same rope. Walker led the mother
     and daughter into the bathroom.

     Walker then took Mr. Hall into the Halls' bedroom and demanded
     $10,000.00. Mr. Hall explained that he did not have that amount
     of cash in the residence. Walker searched the bedroom once more
     while continuously pointing his gun at Mr. Hall. Satisfied there was
     no cash, Walker instructed Mr. Hall to untie his shoes and bind his
     own hands.

     Walker then stated that on the following Monday at 5:30 p.m., Mr.
     Hall better have $10,000.00 or he was going to kill Mrs. Hall and
     Turquoise. Walker instructed Mr. Hall to drop the money in a black
     bag in a dumpster at the Levittown Trace apartments in Bristol
     Township. Before leaving, Walker reminded Mr. Hall that his wife
     and kids “were gonna get it,” if he did not have the money.


                                    -2-
J-S31039-22


     Because Walker instructed Mr. Hall not to the call the police, he
     did not do so immediately out of fear for his family.

     On the morning of Monday, February 25, 2013, Walker and
     [Appellant] went to a WaWa store to purchase a phone card so
     that Walker could use his disposable flip-phone. [Appellant] and
     Walker then decided to change the plan and called Mr. Hall to
     inform him that the drop-off time was now 12:00 p.m.

     Following this call, Mr. Hall went to Wal–Mart to obtain a black
     bag. He also went to the credit union to get a hundred dollars in
     denominations of one-dollar bills. Mr. Hall planned on putting the
     cash in the black bag and dropping it at the dumpster. Thereafter,
     he met up with his cousin and the two of them drove towards
     Levittown Trace apartments.

     Because Mr. Hall did not make the 12:00 p.m. drop-off,
     [Appellant] and Walker decided to increase the amount of money
     demanded. They informed Mr. Hall via text message that the
     amount had increased to $15,000.00. Upon receiving this text,
     Mr. Hall notified the police. While Mr. Hall was giving his
     statement, he continued to receive calls and text messages from
     [Appellant] and Walker, which grew increasingly menacing as the
     day went on. Between 4:30 p.m. and 5:00 p.m., Mr. Hall received
     two text messages, typed by [Appellant], which stated: “[ ... ] If
     you don't make it, just hide your kids. I will go to one of the
     college[s] tonight. I got a picture of all four of your kids. And I'm
     not waiting until tomorrow, so get that money,” and “Fuck it. I'm
     gonna put you through hell. You going to wish you paid that
     money.” N.T. Trial, 9/30/13, at 189–90.

     Shortly thereafter, Mr. Hall, accompanied by several officers of the
     Bristol Township Police Department, went to the Levittown Trace
     apartments and put the black bag in the dumpster. A few minutes
     later, [Appellant] and Walker arrived in Walker's white Crown
     Victoria and parked in the parking lot across the street. Walker
     exited the vehicle and scanned the parking lot. Walker observed
     a plainclothes police officer and, believing him to be a security
     guard; Walker and [Appellant] left the lot and drove into the back
     of the Levittown Trace apartment complex. Walker parked and
     exited the vehicle, while [Appellant] remained inside. Walker then
     approached the dumpster and retrieved the black bag. At that
     point, the police intercepted and arrested Walker. Another officer
     arrested [Appellant] immediately thereafter.



                                     -3-
J-S31039-22



Commonwealth v. Wilson, 232 EDA 2014, 2015 WL 7587154 (Pa.Super.

February 2, 2015) (unpublished memorandum).

      Appellant proceeded to a jury trial at which his co-defendant Walker

testified against him. On October 4, 2013, the jury convicted Appellant of five

counts of criminal conspiracy, and one count each of attempted theft by

extortion, criminal use of a communication facility, and terroristic threats. On

October 31, 2013, the trial court sentenced Appellant to an aggregate term of

twelve to thirty-seven years’ imprisonment.

      On November 12, 2013, Appellant filed a timely post-sentence motion.

After a hearing, the trial court granted Appellant’s post-sentence motion in

part by amending his sentence for attempted theft by extortion to be six

months’ to five years’ imprisonment. As a result, Appellant received an

aggregate sentence of eleven to thirty-seven years’ imprisonment. On

February 2, 2015, this Court affirmed the judgment of sentence.

      On January 27, 2016, Appellant filed a timely PCRA petition. The PCRA

court appointed counsel, who filed an amended petition on June 15, 2018 and

a second amended petition on September 24, 2020. The PCRA court

encountered significant delay in scheduling a hearing as a result of multiple

defense requests for new counsel to be appointed, continuance requests from

both parties, and the judicial emergency declared in March 2020 as a result

of the COVID-19 pandemic.

      On December 30, 2021, the PCRA court issued an order and opinion

denying Appellant’s PCRA petition and outlining its rationale for doing so. On

                                     -4-
J-S31039-22



January 27, 2022, Appellant filed a timely notice of appeal. Appellant complied

with the trial court’s directions to file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b).

      Appellant raises the following issues for our review on appeal:

      A. Did the PCRA Court err and commit an abuse of discretion
         when it failed to hold that trial counsel was ineffective for failing
         to identify and present an exculpatory witness during
         Appellant’s 2013 trial[?] Did the PCRA Court further err by
         basing its credibility determination, in no small part, upon the
         gap in time between Appellant’s trial and Appellant’s PCRA
         proceedings?

      B. Did the PCRA Court err when it failed to find that trial counsel
         was ineffective for failing to object to the Trial Court permitting
         jurors to have transcripts of the proceedings in the jury room
         with them during deliberations?

Appellant’s Brief, at 5.

      In reviewing the denial of a PCRA petition, our standard of review is

well-established:

      [o]ur review of the grant or denial of PCRA relief is limited to
      examining whether the PCRA court's findings of fact are supported
      by the record, and whether its conclusions of law are free from
      legal error. Commonwealth v. Cox, 636 Pa. 603, 146 A.3d 221,
      226 n.9 (2016). The PCRA court's credibility determinations, when
      supported by the record, are binding on this Court; however, we
      apply a de novo standard of review to the PCRA court's legal
      conclusions. Commonwealth v. Burton, 638 Pa. 687, 158 A.3d
      618, 627 n.13 (2017).

Commonwealth v. Small, 647 Pa. 423, 440–41, 189 A.3d 961, 971 (2018).

      Appellant raises two claims of trial counsel’s ineffectiveness. Our review

of an ineffectiveness claim is guided by the following principles:

         [a]s originally established by the United States Supreme
         Court in Strickland v. Washington, 466 U.S. 668, [104

                                       -5-
J-S31039-22


         S.Ct. 2052, 80 L.Ed.2d 674] (1984), and adopted by
         Pennsylvania appellate courts, counsel is presumed to have
         provided effective representation unless a PCRA petitioner
         pleads and proves all of the following: (1) the underlying
         legal claim is of arguable merit; (2) counsel's action or
         inaction lacked any objectively reasonable basis designed to
         effectuate his client's interest; and (3) prejudice, to the
         effect that there was a reasonable probability of a different
         outcome at trial if not for counsel's error.

      Commonwealth v. Wantz, 84 A.3d 324, 331 (Pa.Super. 2014)
      (citations omitted). “A failure to satisfy any prong of the
      ineffectiveness test requires rejection of the claim of
      ineffectiveness.” Commonwealth v. Daniels, 600 Pa. 1, 963
      A.2d 409, 419 (2009).

Commonwealth v. Selenski, 228 A.3d 8, 15 (Pa.Super. 2020).

      Appellant first asserts that trial counsel was ineffective for failing to

present the testimony of his cousin, Kaswanna Valentine, at trial. With respect

to claims of ineffectiveness based on counsel’s failure to call a witness, our

courts have provided the following:

      In establishing whether defense counsel was ineffective for failing
      to call witnesses, appellant must prove: (1) the witness existed;
      (2) the witness was available to testify for the defense; (3)
      counsel knew of, or should have known of, the existence of the
      witness; (4) the witness was willing to testify for the defense; and
      (5) the absence of the testimony of the witness was so prejudicial
      as to have denied the defendant a fair trial.

Commonwealth v. Treiber, 632 Pa. 449, 498, 121 A.3d 435, 463–64 (2015)

(quoting Commonwealth v. Puksar, 597 Pa. 240, 951 A.2d 267, 277 (2008)

(citation omitted)).

      To provide context for Appellant’s claim, we note that the prosecution

presented evidence at trial that Walker received two phone calls on February

23, 2013 (the night of the home invasion), at approximately 9:01 p.m. and


                                      -6-
J-S31039-22



9:53 p.m., from a phone registered to Appellant’s mother. The prosecution

offered this evidence to support an inference that Appellant used his mother’s

phone to make these calls to Walker.

      In November 2018, five years after Appellant was convicted in this case,

Ms. Valentine submitted a written statement indicating that she made two

phone calls to Walker from Appellant’s mother’s phone on the night of

February 23, 2013, in an attempt to get a ride from Walker. Appellant

contends that Ms. Valentine’s testimony would cast doubt on the prosecution’s

theory that Appellant was the user of the phone that was in contact with

Walker the night of the home invasion.

      While the PCRA court did not take issue with Ms. Valentine’s testimony

that she was available to testify at Appellant’s trial, the PCRA court did not

find Ms. Valentine credible when she testified that she spoke to counsel at trial

about her possible testimony. The PCRA court credited trial counsel’s

testimony that he had no recollection of any witness informing him that the

witness had been the user of the phone that was in contact with Walker the

night of the home invasion. Notes of Testimony (N.T.), 3/15/19, at 19-20.

Thus, Appellant failed to show counsel was aware of or should have known of

Ms. Valentine’s existence and the substance of her proposed testimony.

      Even if counsel had known about Ms. Valentine’s testimony, we note

that the PCRA court made a specific finding that Ms. Valentine did not appear

to be a credible witness. The PCRA court pointed to the following exchange at

the PCRA hearing:

                                      -7-
J-S31039-22


      [Prosecutor:] And your testimony today is that you called Kalyn
      Walker on February 23, 2013?

      [Ms. Valentine:] Yes.

      [Prosecutor:] Is that correct?

      [Ms. Valentine:] Yes.

      [Prosecutor:] That was the night that you know this robbery
      happened, right?

      [Ms. Valentine:] No, I’m not sure.

      [Prosecutor:] You don’t know?

      [Ms. Valentine:] I don’t know the date it happened.

      [Prosecutor:] Well, you were there for the trial, right?

      [Ms. Valentine:] Yes, but I don’t remember the exact date?

      [Prosecutor:] But you do remember now specifically that on
      February 23rd you called Kalyn Walker?

      [Ms. Valentine:] I know that I called him that night, but I don’t
      know if that’s the night that the robbery happened.

Id. at 79-80.

      The trial court found it suspicious that Ms. Valentine submitted a written

statement in November 2018 in which she recalled the exact date of a random

phone call she made to Walker on February 23, 2013, five years earlier while

admitting that she had never made any prior documentation of this purported

cell phone call. The trial court was skeptical of Ms. Valentine’s claim that she

did not know that February 23, 2013 was the night that the home invasion

occurred, as Ms. Valentine was present for the presentation of evidence at

Appellant’s trial. We observe Ms. Valentine also acknowledged that she visited

her cousin, Appellant, in prison and spoke to him numerous times on the



                                       -8-
J-S31039-22



phone prior to her testimony at the PCRA hearing. Id. at 98. Ms. Valentine

admitted that she did not want Appellant to remain in jail. Id. at 93. 2

       Given that the trial court’s decision to disbelieve Ms. Valentine’s

testimony is supported by the record, we decline to disturb the PCRA court’s

credibility determinations, which are binding on appeal. See Small, supra.

       Further, we agree with the trial court’s assessment that Appellant failed

to show the absence of Ms. Valentine’s testimony resulted in prejudice. In

order to prove the prejudice prong of the ineffectiveness analysis, “the

petitioner must show that there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceedings would have been

different. [A] reasonable probability is a probability that is sufficient to

undermine confidence in the outcome of the proceeding.” Selenski, 228 A.3d

at 16 (quoting Commonwealth v. Spotz, 624 Pa. 4, 84 A.3d 294, 311-12

(2014) (citations, quotation marks, and quotations omitted)).

       The record contains overwhelming evidence to show Appellant and

Walker planned and executed the home invasion and threats to extort the Hall

family. As noted above, the phone that was used to contact Walker on the

night of the home invasion belonged to Appellant’s mother. The prosecution

presented evidence that this phone number was also used to make numerous

____________________________________________


2 In addition, we also note that had counsel called Ms. Valentine as a witness,
the prosecution would have been able to impeach Ms. Valentine’s testimony
with the fact that she was Appellant’s family member and wanted to see him
exonerated and also with the fact that Ms. Valentine had crimen falsi
convictions.

                                           -9-
J-S31039-22



calls and messages to Walker in the months before the home invasion and

was saved in Walker’s phone under the name “Wood,” which was Appellant’s

nickname. N.T., 10/2/13, at 45. In some of those messages, the caller

demonstrated planning of a “lick,” which is a slang word for a robbery. N.T.,

10/1/13, at 107-113. Ms. Valentine did not take responsibility for those

messages or calls and denied calling Walker on any other occasion before the

night of February 23, 2013.N.T., 3/15/19, at 84-85.

      The PCRA court emphasized that Appellant’s co-conspirator, Walker,

confessed to the home invasion and extortion scheme, testified for the

prosecution, and directly implicated Appellant in the crimes at issue. While the

defense claimed that Walker acted alone, Appellant ignores the fact that both

Appellant and Walker arrived together at the ransom drop in Walker’s vehicle

and Appellant was observed standing on his toes by the dumpster where the

money transfer was to occur. N.T., 10/3/13, at 51-65.

      Walker also testified that the two men purchased a phone card for a

disposable phone which they planned to use to call and message the victims

to arrange the ransom drop. This claim is corroborated by video surveillance

footage from a local WaWa showing Appellant and Walker purchasing the

phone card. N.T., 10/1/13, at 243-45.

      Moreover, the ransom messages sent by the perpetrators contained a

level of knowledge detailing the victims’ personal information about their

family, home, and finances. Id. at 189. Walker testified that Appellant was a




                                     - 10 -
J-S31039-22



distant relative of the victims and had been a guest in their home, whereas

Walker did not know the victims. Id. at 129, 214, 218.

      Thus, we conclude that Appellant has not shown he was prejudiced by

counsel’s failure to present Ms. Valentine as a witness as her testimony was

not so crucial as to discredit Walker’s testimony and the Commonwealth’s

evidence that clearly showed Walker and Appellant had conspired to commit

the home invasion and attempted extortion of the Hall family. As a result, the

PCRA court correctly rejected this ineffectiveness claim.

      Second, Appellant claims the PCRA court erred in refusing to find counsel

ineffective for failing to object to the trial court’s decision to allow the jury to

have one of the prosecution’s evidentiary exhibits in the deliberation room.

The exhibit in question is the transcript created by the prosecution to assist

the jury in following the audio recorded telephone call between Walker and

the victim. Upon the jury’s request, the trial court allowed the jurors to take

the transcript of the phone conversation back to the deliberation room.

      This Court has held that “[t]he determination as to whether an exhibit

should be permitted to go out with the jury during deliberations “is within the

sound discretion of the trial judge, and such decision will not be overturned

absent an abuse of discretion.” Commonwealth v. Farkas, 276 A.3d 814,

819 (Pa.Super. 2022) (quoting Commonwealth v. Parker, 104 A.3d 17, 25

(Pa.Super. 2014) (citations omitted).

      Our rules of criminal procedure generally provide that “[u]pon retiring[,]

the jury may take with it such exhibits as the trial judge deems proper.”

                                      - 11 -
J-S31039-22



Pa.R.Crim.P. 646(A). However, the rules of criminal procedure outline a small

class of items that the jurors are prohibited from having in their possession

during deliberations, which include:

      (1) a transcript of any trial testimony;

      (2) a copy of any written or otherwise recorded confession by the
      defendant;

      (3) a copy of the information or indictment; and

      (4) except as provided in paragraph (B), written jury instructions.

Pa.R.Crim.P. 646(C).

      In Commonwealth v. Bango, 560 Pa. 84, 742 A.2d 1070 (1999), our

Supreme Court concluded that the trial court did not abuse its discretion in

allowing the jury to review transcripts of audio-recorded conversations

presented at trial during its deliberations. The Supreme Court expressly found

that the transcripts of the conversations did not constitute “trial testimony” or

fall into any of the categories of items prohibited in the deliberation room

pursuant to the predecessor of Rule 646 (Pa.R.Crim.P. 1114).

      The Supreme Court further explained in Bango that “it is permissible

for jurors to review transcripts of tapes so long as a limiting instruction is

issued and the person responsible for the transcription can be cross-examined

with the opportunity for an alternative transcription to be presented by the

defendant.” Bango, 560 Pa. at 90, 742 A.2d at 1073. In that case, the

Supreme Court found the trial court had given adequate precautions to the

jury in instructing them that the transcripts were not evidence, but rather the



                                       - 12 -
J-S31039-22



audio-recorded conversations were the evidence to be considered. Id. at 88,

742 A.2d at 1072.

      In this case, the trial court rejected Appellant’s assertion that the

transcripts of the phone conversations constituted “trial testimony” that jurors

were prohibited from taking into the deliberation room pursuant to Rule

646(C)(1). Rather, the trial court characterized the transcript as a trial aid

designed to assist the jury when listening to the prosecution’s exhibit. Thus,

the trial court found it permissible to allow the jurors to view the transcript in

the deliberation room pursuant to Bango.

      On appeal, Appellant failed to cite to any support for his bare assertion

that the transcripts of the audio-recorded conversations constituted “trial

testimony” as defined in Rule 646(c)(1). Instead, Appellant now argues that

trial counsel was ineffective in failing to ask the trial court to issue limiting

instructions to inform the jury how to properly consider the transcript.

      The trial court asks this Court to find this specific claim to be waived as

Appellant did not argue before the PCRA court that trial counsel was ineffective

in failing to request a limiting instruction before allowing the jury to take the

transcripts to the deliberation room, but instead proceeded under an

erroneous theory that Rule 646 prohibited the jury from taking the transcripts

into the deliberation room. Trial Court Opinion (T.C.O.), 12/30/11, at 11

(citing Commonwealth v. Santiago, 579 Pa. 46, 62, 855 A.2d 682, 691 (Pa.

2004) (“we have stressed that a claim not raised in a PCRA petition cannot be

raised for the first time on appeal”).

                                     - 13 -
J-S31039-22



      Regardless of whether this specific issue is waived, we conclude that

Appellant’s ineffectiveness claim does not entitle            him to relief.   We

acknowledge that the trial court did not instruct the jury that the transcripts

were not evidence, but rather the audio-recorded conversations were the

evidence to be considered.

      However, we agree with the PCRA court’s assessment that, given the

weight of the evidence presented by the prosecution showing Appellant’s guilt,

Appellant has not shown that there is a “reasonable probability that the

outcome of the proceeding would have been different” if counsel had asked

for a limiting instruction to inform the jury on how the transcript should be

considered as an aid and not evidence itself. See Selenski, supra.

      Yet again, Appellant fails to acknowledge the overwhelming evidence

presented that directly implicated him in the planning and execution of the

crimes at issue. While we need not reiterate in detail all of the prosecution’s

evidence, we emphasize that there was ample physical evidence presented at

trial to corroborate Walker’s testimony that the men conspired to commit the

invasion of the Hall residence and to attempt to extort the victims by making

threats of violence against their family. As such, we conclude that Appellant

is not entitled to relief on this claim of ineffectiveness.

      For the foregoing reasons, we affirm the PCRA court’s order denying

Appellant’s PCRA petition.

      Order affirmed.




                                      - 14 -
J-S31039-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2022




                          - 15 -